DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 25 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant states, “Indeed, as Hilleary is focused on crossing gates and the use of crossing gate position, Applicant respectfully submits that Hilleary may not be modified by or combined with any other reference(s) to arrive at the presently claimed subject matter.” (2/1/2022 argument, page 9, last sentence).  The examiner respectfully disagrees with the assertion that Hilleary may not be modified by or combined with other references to arrive at the claimed subject matter.  The amendments of 2/1/2022 provide the location that the optical sensor to be independent 
Claim Interpretation
The amended claim limitations of independent claims 1, 12 and 19 (“independently of gates of a crossing system”) are interpreted to mean that the optical sensor for detecting the crossing obstruction is part of a train system or a road vehicle sensor (i.e. a camera on train or a road vehicle detecting an obstruction at a crossing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9 thru 12, 14, 16 thru 19, 21 and 23 thru 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary Patent Application Publication Number 2016/0200334 A1 in view of Chung et al Patent Application Publication Number 2016/0046308 A1 and Cox et al Patent Number 6,088,635.
Regarding claims 1 and 12 Hilleary teaches the claimed system, a blocked rail crossing detection and activation system (Figure 4), and the claimed method, methods for sensing an operating state of a railroad crossing gate processes images to detect and communicate railroad crossing gate position information to non-railroad systems such as vehicular traffic control systems (abstract), comprising:
the claimed processor, local processor 106 (Figure 4 and P[0068]), configured to:
the claimed receive crossing obstruction information from an optical sensor at a crossing of a route traversed by a vehicle, “a local processor 106 programmed to receive data from radar 102 and camera 104 to identify potentially halted vehicles obstructing a railway” P[0068], the claimed crossing obstruction information indicating a presence of an obstruction to the crossing, “The vehicle detection radar 102 and the video camera 104 represent different detection technologies for identifying a blocked rail crossing” P[0073];
the claimed obtain position information indicating a position of the vehicle traversing the route, information about the crossings may be distributed based on the determined crossing island situation and the current location of the locomotives relative to the crossing P[0090], the current locations of the locomotives are known in order to proper distribute the crossing information, and “the local processor 106 is also 
the claimed determine proximity information of the vehicle indicating proximity of the vehicle to the crossing using the position information, information about the crossings is distributed based on the determined crossing island situation and the current location of the locomotives relative to the crossing P[0090], the current locations of the locomotives are known in order to proper distribute the crossing information, and “the local processor 106 is also responsive to a train detection mechanism 140 that notifies the processor 106 of an approaching locomotive 116 advancing toward the crossing” P[0079], the claimed proximity is equated to the positions that would initiate the distribution of the crossing information, and the location from the crossing that would cause the activation of the crossing gate arm;
the claimed determine a presence or absence of an alert state indicating a potential of the crossing being obstructed using the crossing obstruction information and the proximity information, “In the embodiment of FIG. 5, an outdoor video camera 242 (which may correspond to the camera 104 shown in FIG. 4 or be separately provided) with a view of the entire physical crossing area (island 230) provides image information that is included in notification data sent to railroad personnel 112 (FIG. 4) when a potential obstruction 250 is detected.  Thus, railroad personnel 112 may not only be provided notification of an actual (or perhaps even potential) obstruction 250 inside or outside the island and MTCD zone, but may specifically see from the image the actual condition of the island 230 in real time.” (P[0081] and Figure 5), “When the system 100 is implemented in the crossing 200, an obstructing vehicle presence within each lane 
the claimed perform a responsive activity when the alert state is determined to be present, “any vehicle 250 that moves into the crossing island 230 and stops for a predefined, programmable period (e.g. 90 seconds or longer) is presumed to be disabled or permanently stranded in the crossing island 230.  When such a vehicle 250 is detected by the sensors provided, the system 100 outputs data to the network 110 (FIG. 4).” P[0086], and information is distributed to multiple locomotives, as determined by the particular crossing island situation and the current location of those locomotives relative to the crossing P[0090], the particular crossing island situation would include the claimed crossing obstruction information, the current location of those locomotives relative to the crossing equates to the claimed proximity information, and the output of data to the network and the information distribution equates to the claimed responsive activity.
Hilleary does not explicitly teach the claimed position information is obtained and updated at predetermined time intervals, and the claimed determine presence or absence of an alert state is determined using the obtained and updated position information at the predetermined time intervals independently of the gates of the crossing system.  Hilleary does teach using Positive Train Control (PTC) for the control 
Chung et al teach a positive train control system for communicating alerts for objects on the track and controlling the train P[0012].  Chung et al teach the claimed position information is obtained and updated at predetermined time intervals, “The geographic location, or geographic position, of positive train control unit 100 and of the part of the train to which it is mounted, e.g., usually the locomotive or engine or a control cab at the front of the train, is determined by locating system 130 at least to an accuracy which enables determination of the track of a track way or railway having plural tracks the train is on. The locating system 130 preferably includes one or more Global Positioning System (GPS) units 132” (P[0060] and Figure 3), “the sensor acquires data 422-1 to 422-N and preferably associates location data and time data at the time of each sensing with the sensed data” (P[0079] and Figure 4), the location and time data equates to the claimed position information, “Process 400 typically operates rapidly, repeating every second or every few seconds, so that the operation and detection of possible hazards is essentially continuous, e.g., being relatively short in time as compared to the movement of train 50 and to the rate at which any change therein may be effected. In a typical embodiment, process 400 is performed in about one second and repeats about every second.” (P[0092] and Figure 4), process 400 repeating every second means that the acquiring of the sensor data (step 422) is also repeated every second (equates to claimed predetermined time intervals).  
Chung et al further teach the claimed determine presence or absence of an alert state is determined using the obtained and updated position information at the 
The system of Hilleary would apply the positive train control system of Chung et al for using the train location and objects on the track into combined information and identifying hazards that require the control of the train (Figure 4 of Chung et al).  It would have been obvious to a person having ordinary skill in the art before the effective 
Hilleary and Chung et al do not explicitly recited the claimed receive crossing obstruction information from an optical sensor independent of the gates of a crossing system, but the placement of a camera on a road vehicle or a train is common and well known in the art.  Chung et al teach a visible imager 112 is part of the positive train control unit 100 mounted on the front of a train (P[0042], Figures 1 and 3).  Chung et al lacks the explicit teaching that the visible imager 112 is crossing obstruction information.  The system of Hilleary uses Infrastructure-to-Vehicle (I2V) messages over Dedicated Short-Range Communication for communication between vehicles and the crossing gates P[0060], the communication may be performed over any type of network 110 (P[0070] and Figure 4) and may be bidirectional P[0071] (between communication interface 108 and locomotive 116).  The communication of information may occur in both directions between the locomotive 116 and the railroad crossing detection and activation system 100 (claimed gates of the crossing system).  The information obtained from sensors that are on-board a vehicle (train or road vehicle) would merely provide additional data for making decisions on safety at crossing intersections to the video analytic sensor system for sensing an operating state of a railroad crossing gate of Hilleary.  Additionally, the visible imager 112 of Chung et al would be able to sense any obstacle that were within the cameras field of view (straight ahead along the track) and communication occurs between the train PTC system 100 and the monitoring units 310, 
Cox et al teach the claimed receive crossing obstruction information from an optical sensor independent of the gates of a crossing system, “The video camera 130 is mounted on the railroad vehicle so as to capture realtime video images of a railroad crossing as the railroad vehicle approaches and passes through the crossing, including the activity of other vehicles at or around the railroad crossing. If necessary, more than one video camera may be provided.” (column 2 lines 26 thru 31 and Figure 2), camera 130 equates to the claimed optical sensor and the activity of the other vehicles at the railroad crossing equates to the claimed crossing obstruction information.  The information obtained by the camera of Cox et al would be included in the bidirectional communications of Hilleary and the visible imager of Chung et al for providing more information about the crossing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary and the PTC for train location and objects on the track of Chung et al with the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al in order to determine whether the crossing is properly marked, or whether a motorist breached a gated crossing (Cox et al column 2 lines 33 thru 36).
Regarding claim 19 Hilleary teaches the claimed system, a blocked rail crossing detection and activation system (Figure 4), comprising:
the claimed optical sensor disposed proximate to a crossing of a route traversed by a vehicle, radar 102 and camera 104 (Figure 4), camera 242 and radar sensors 270, 
the claimed processor, local processor 106 (Figure 4 and P[0068]), configured to:
the claimed receive crossing obstruction information from the optical sensor, “a local processor 106 programmed to receive data from radar 102 and camera 104 to identify potentially halted vehicles obstructing a railway” P[0068], and “The vehicle detection radar 102 and the video camera 104 represent different detection technologies for identifying a blocked rail crossing” P[0073];
the claimed obtain position information, information about the crossings may be distributed based on the determined crossing island situation and the current location of the locomotives relative to the crossing P[0090], the current locations of the locomotives are known in order to proper distribute the crossing information, and “the local processor 106 is also responsive to a train detection mechanism 140 that notifies the processor 106 of an approaching locomotive 116 advancing toward the crossing” P[0079];
the claimed determine proximity information of the vehicle indicating proximity of the vehicle to the crossing using the position information, information about the crossings is distributed based on the determined crossing island situation and the 
the claimed determine a presence or absence of an alert state indicating a potential of the crossing being obstructed using the crossing obstruction information and the proximity information, “In the embodiment of FIG. 5, an outdoor video camera 242 (which may correspond to the camera 104 shown in FIG. 4 or be separately provided) with a view of the entire physical crossing area (island 230) provides image information that is included in notification data sent to railroad personnel 112 (FIG. 4) when a potential obstruction 250 is detected.  Thus, railroad personnel 112 may not only be provided notification of an actual (or perhaps even potential) obstruction 250 inside or outside the island and MTCD zone, but may specifically see from the image the actual condition of the island 230 in real time.” (P[0081] and Figure 5), “When the system 100 is implemented in the crossing 200, an obstructing vehicle presence within each lane 212, 214 of roadway 210 is sensed and/or tracked.” P[0086], and “any vehicle 250 that moves into the crossing island 230 and stops for a predefined, programmable period (e.g. 90 seconds or longer) is presumed to be disabled or permanently stranded in the crossing island 230.  When such a vehicle 250 is detected by the sensors provided, the 
the claimed perform a responsive activity responsive to the determination of the presence of the alert state, “any vehicle 250 that moves into the crossing island 230 and stops for a predefined, programmable period (e.g. 90 seconds or longer) is presumed to be disabled or permanently stranded in the crossing island 230.  When such a vehicle 250 is detected by the sensors provided, the system 100 outputs data to the network 110 (FIG. 4).” P[0086], and information is distributed to multiple locomotives, as determined by the particular crossing island situation and the current location of those locomotives relative to the crossing P[0090], the particular crossing island situation would include the claimed crossing obstruction information, the current location of those locomotives relative to the crossing equates to the claimed proximity information, and the output of data to the network and the information distribution equates to the claimed responsive activity.
Hilleary does not teach the claimed position sensor onboard the vehicle to obtain position information indicating a position of the vehicle traversing the route, but the determination of a location from a vehicle is common and well known in the art, such as a navigation system or GPS.  A navigation system or GPS would be included in the system of Hilleary by providing an additional input of a vehicle location to the processor 106 of Figure 4.  Chung et al teach the claimed position sensor onboard the vehicle to obtain position information indicating a position of the vehicle traversing the route, “The geographic location, or geographic position, of positive train control unit 100 and of the part of the train to which it is mounted, e.g., usually the locomotive or engine or a control 
Hilleary does not explicitly teach the claimed position information is obtained and updated at predetermined time intervals, and the claimed determine presence or absence of an alert state is determined using the obtained and updated position information at the predetermined time intervals independently of the gates of the crossing system.  Hilleary does teach using Positive Train Control (PTC) for the control of the speed and location of train traffic (P[0097]).  A PTC system would obtain and update the locations of the trains in the system.  
Chung et al teach a positive train control system for communicating alerts for objects on the track and controlling the train P[0012].  Chung et al teach the claimed position information is obtained and updated at predetermined time intervals, “The geographic location, or geographic position, of positive train control unit 100 and of the part of the train to which it is mounted, e.g., usually the locomotive or engine or a control cab at the front of the train, is determined by locating system 130 at least to an accuracy which enables determination of the track of a track way or railway having plural tracks the train is on. The locating system 130 preferably includes one or more Global Positioning System (GPS) units 132” (P[0060] and Figure 3), “the sensor acquires data 422-1 to 422-N and preferably associates location data and time data at the time of each sensing with the sensed data” (P[0079] and Figure 4), the location and time data equates to the claimed position information, “Process 400 typically operates rapidly, 
Chung et al further teach the claimed determine presence or absence of an alert state is determined using the obtained and updated position information at the predetermined time intervals independently of the gates of the crossing system, “the processor causes an alert regarding an object in the track way” P[0013], “a positive train control unit 100 mounted to the front of a train 50 which is on a track 60” (P[0042] and Figure 1), “Processor 120 also processes the data received from sensors 110 to analyze the images, ranging data and other data therefrom, e.g., by comparing such data to templates of known objects and obstacles, e.g., templates of people, animals, vehicles, trains, and the like, stored in its memory. Processor 120 determines therefrom along with speed, direction and ranging data whether a dangerous object is in the path of the train and if so, to provide an indication of such object and related indications, e.g., collision likely or not likely, reduce speed, apply brakes and/or apply brakes for an emergency stop.” (P[0070] and Figure 3) (processor 120 is located on the train),  “Once sensor #1 to N identifies 424 from its sensed data the track in its field of view, it then analyzes the data to detect 426-1 to 426-N whether there is an object that is on or near to the track, or optionally, over a sequence of sensed data to detect 426-1 to 426-N 
The system of Hilleary would apply the positive train control system of Chung et al for using the train location and objects on the track into combined information and identifying hazards that require the control of the train (Figure 4 of Chung et al).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary with the PTC for train location and objects on the track of Chung et al in order to provide a less complex and less costly alternative to the complex and costly centrally controlled train management systems (Chung et al P[0011]).
Hilleary and Chung et al do not explicitly recited the claimed receive crossing obstruction information from an optical sensor independent of the gates of a crossing system, but the placement of a camera on a road vehicle or a train is common and well known in the art.  Chung et al teach a visible imager 112 is part of the positive train control unit 100 mounted on the front of a train (P[0042], Figures 1 and 3).  Chung et al lacks the explicit teaching that the visible imager 112 is crossing obstruction information.  The system of Hilleary uses Infrastructure-to-Vehicle (I2V) messages over Dedicated Short-Range Communication for communication between vehicles and the crossing gates P[0060], the communication may be performed over any type of network 110 (P[0070] and Figure 4) and may be bidirectional P[0071] (between communication 
Cox et al teach the claimed receive crossing obstruction information from an optical sensor independent of the gates of a crossing system, “The video camera 130 is mounted on the railroad vehicle so as to capture realtime video images of a railroad crossing as the railroad vehicle approaches and passes through the crossing, including the activity of other vehicles at or around the railroad crossing. If necessary, more than one video camera may be provided.” (column 2 lines 26 thru 31 and Figure 2), camera 130 equates to the claimed optical sensor and the activity of the other vehicles at the railroad crossing equates to the claimed crossing obstruction information.  The information obtained by the camera of Cox et al would be included in the bidirectional communications of Hilleary and the visible imager of Chung et al for providing more information about the crossing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the 
Regarding claim 2 Hilleary does not teach the claimed obtain the position information from a location signal communicated from onboard the vehicle, but the determination of a location from a vehicle is common and well known in the art, such as a navigation system or GPS.  A navigation system or GPS would be included in the system of Hilleary by providing an additional input of a vehicle location to the processor 106 of Figure 4.  Chung et al teach, “The geographic location, or geographic position, of positive train control unit 100 and of the part of the train to which it is mounted, e.g., usually the locomotive or engine or a control cab at the front of the train, is determined by locating system 130 at least to an accuracy which enables determination of the track of a track way or railway having plural tracks the train is on. The locating system 130 preferably includes one or more Global Positioning System (GPS) units 132” P[0060], the GPS 132 is located on the train 100 (see Figures 1 thru 3), and train operating data is received 45 from the control system 220 and/or monitor 230 of the train 50 P[0084], the train operating data includes the claimed position information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary and the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al with the train equipped with a GPS of Chung et al in order 
Regarding claims 6, 14 and 21 Hilleary does not teach the claimed determine an alert level using the proximity information and the crossing obstruction information when the alert state is present, but instead determines the conditions needed send and alert concerning a blocked crossing P[0088].  Hilleary lacks the claimed alert level.  Different alert levels would be combined into the system of Hilleary as varying degrees of urgency for actions by the train, such as slowing down for low level alert and severe braking for a high level alert.  
Chung et al teach, “In a first instance, the integrated correlated data is compared 470 with a first predetermined limit, typically a limit indicative of a relatively lower risk, to determine if a warning action 464 should be taken, and if yes 470-Y, then alerts and warnings are provided 472 to the train operator, e.g., train crew. Such warnings may be by one or more visual and/or audible signals at the train crew work stations, e.g., in the train control cab for the train engineer and assistant.” (P[0090] and Figure 4), the claimed alert level is low, and Chung et al further teach, “In a second instance, the integrated correlated data is compared 480 with a second predetermined limit, typically a limit indicative of a relatively higher risk, to determine if a positive train control action 482 should be taken, and if yes 480-Y, then train controls for speed and/or braking are activated 482 to reduce the train throttle setting, apply the brakes, or both, including possibly an emergency application of the brakes where, e.g., an object is on the track, or a switch is in the wrong position or is not properly closed, or a switch position is not consistent with the train routing order, or the rails are damaged or distorted. In addition, 
Regarding claims 9 and 16 Hilleary teaches the claimed response activity comprises communicating an alert message to the vehicle, “alerting locomotives approaching the crossing of the obstruction in order to lessen the chance of a collision” P[0088], and “information may be distributed to multiple locomotives, as determined by the particular crossing island situation and the current location of those locomotives relative to the crossing” P[0090].
Regarding claims 10 and 17 Hilleary teaches the claimed responsive activity comprises operating a signal device disposed along the route associated with the crossing, “if the traffic intersection controller 68 received a signal that the crossing warning system 52 has been activated, it could operate traffic signals 66 adjacent the crossing” P[0026], and “the traffic intersection controller 68 could operate traffic signals 66 in different patterns when the crossing is occupied by a train or otherwise blocked as described below than when the crossing is not occupied by a train or is not blocked” P[0026].
Regarding claims 11 and 18 Hilleary does not teach the claimed response activity comprises communicating a control signal to override a current operation of the vehicle, but such a signal in Hilleary would originate from the railroad facilities that may include a centralized dispatch center, and messages directed to en-route locomotives may be directed to devices onboard the locomotives to advise engineers responsible for locomotive(s) in the vicinity of the blocked crossing P[0068].  Chung et al teach, “Positive train control unit 100 is preferably mounted at the front of train 50 so as to have a clear field of view forward of train 50 in the direction it is traveling. Positive train control unit 100 includes various sensors (described below) of different types, e.g., visible, infrared, radar, acoustic and the like, that monitor the way ahead to detect and identify objects and/or conditions that might affect the safety of train 50 and a processor to process the data from those sensors and from other sources, so as to provide indications of conditions ahead to the train crew, e.g., including the train operator, and if the indication is a warning or alert, take appropriate action to control the train 50 if the train crew does not appropriately respond to the warning or alert in a timely manner.” P[0043], and “If the train crew or operator does not respond either properly or timely to the advice, alert and/or warning, processor 120 communicates the necessary action to be taken to the train control system 220 of the train which automatically takes the necessary action, e.g., to reduce speed, apply the brakes and/or apply the brakes for an emergency stop.” P[0072]  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary and the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al with the 
Regarding claim 23 Hilleary teaches the claimed response activity comprises transmitting an alert message to the vehicle, “alerting locomotives approaching the crossing of the obstruction in order to lessen the chance of a collision” P[0088], and “information may be distributed to multiple locomotives, as determined by the particular crossing island situation and the current location of those locomotives relative to the crossing” P[0090].
Regarding claim 24 Hilleary teaches the claimed responsive activity comprises operating a signal disposed along the route associated with the crossing, “if the traffic intersection controller 68 received a signal that the crossing warning system 52 has been activated, it could operate traffic signals 66 adjacent the crossing” P[0026], and “the traffic intersection controller 68 could operate traffic signals 66 in different patterns when the crossing is occupied by a train or otherwise blocked as described below than when the crossing is not occupied by a train or is not blocked” P[0026].
Regarding claim 25 Hilleary does not teach the claimed response activity comprises communicating a control signal to override a current operation of the vehicle, but such a signal in Hilleary would originate from the railroad facilities that may include a centralized dispatch center, and messages directed to en-route locomotives may be directed to devices onboard the locomotives to advise engineers responsible for locomotive(s) in the vicinity of the blocked crossing P[0068].  Chung et al teach, “Positive train control unit 100 is preferably mounted at the front of train 50 so as to . 
Claims 3 thru 5, 7, 8, 13, 15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary Patent Application Publication Number 2016/0200334 A1, Chung et al Patent Application Publication Number 2016/0046308 A1 and Cox et al .
Regarding claims 3, 13 and 20 Hilleary does not teach the claimed proximity information includes an estimated time of arrival for the vehicle at the crossing using position information and estimated speed of the vehicle, but the determination of estimated arrival time by position and speed is the common method for computing arrival time.  The estimated arrival time would be incorporated into the system of Hilleary as part of the determination of when the train would arrive at the different crossings along the route P[0090].  Rempel et al teach the claimed proximity information includes an estimated time of arrival for the vehicle at the crossing using position information and estimated speed of the vehicle, “Train detectors provide data on train speed, direction, and length and are located off rail right-of-way.  The RCIS includes a prediction algorithm to estimate the train arrival time at each crossing and the blockage duration.” P[0009], and “a data collection method that detects blocked railroad grade crossings, measures train speed, changes in train speed, and determines the length of the train, as well as a methodology to predict the next grade crossing blockage; the time until a blockage occurs at the predicted location; and the elapsed time of blockage at current and predicted grade crossing locations” P[0048].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary, the PTC for train location and objects on the track of Chung et al and the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al with the estimate the train arrival time at each crossing of Rempel et al in order to 
Regarding claim 4 Hilleary does not teach the claimed determine the estimated speed using a plurality of signals received from the vehicle, but the measuring of speed onboard a vehicle is common and well known in the art (such as with a vehicle’s speedometer).  The speed measured on the train of Hilleary would be combined into the determination of when the train would arrive at the different crossings along the route P[0090].  Chung et al teach, “the data acquired is geo-tagged so that the location of the sensor is precisely known relative to the track way and is time tagged for correlation with other time tagged data, a complete representation of the operation of the train may be determined at and/or for any given time, both one each train and on other trains in communication therewith, as well as at a central train control location (if any), thereby to positively determine the location (including the track), speed and direction of the train 50” P[0064], the geo-tagging and time tagging of each location provides for the speed of the train (distance between geo-tags divided by the duration between time tags equal the speed).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary, the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al and the railroad speed limits and maximum speeds between crossings of Rempel et al with the geo and time tagging of location for speed determination of Chung et al in order to provide a less complex and less costly alternative to the complex and costly centrally controlled train management systems (Chung et al P[0011]).
Regarding claim 5 Hilleary does not teach the claimed determine the estimated speed of the vehicle using a predetermined upper speed limit of the vehicle.  Rempel et al teach, the itinerary of the train may be based on railroad speed limits P[0058], and “Maximum speed limits on track segments provide expected rail vehicle speed thresholds (including acceleration and deceleration) between grade crossings.” P[0058].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary, the PTC for train location and objects on the track of Chung et al and the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al with the railroad speed limits and maximum speeds between crossings of Rempel et al in order to reduce the risk of an emergency response vehicle encountering an unexpected delay as a result of an impassable railroad grade crossing (Rempel et al P[0017]).
Regarding claim 7 Hilleary does not teach the claimed select the alert level from different hierarchically ranked alert levels.  Chung et al teach, a lower risk for a first predetermined limit determines that warnings and alert be provided to the operator (P[0090] and Figure 4 steps 470 and 472), and a higher risk for a second predetermined limit determines that activation of the train controls (emergency braking) is required in addition to the warnings and alert be provided to the operator (P[0091] and Figure 4 steps 480 and 482) (claimed hierarchically ranked alert levels equate to the low and high risk determination).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary and the camera for providing 
Hilleary and Chung et al do not explicitly teach the claimed selection of alert levels is based on estimated time to arrival at the crossing, but a determination of the risk (Chung et al) would need to know when a vehicle would be at a particular location.  The system of Chung et al would then be able to determine if emergency braking is required for the situation of the train.  Rempel et al teach the claimed determination of estimated time of arrival for the vehicle at the crossing, “Train detectors provide data on train speed, direction, and length and are located off rail right-of-way.  The RCIS includes a prediction algorithm to estimate the train arrival time at each crossing and the blockage duration.” P[0009], and “a data collection method that detects blocked railroad grade crossings, measures train speed, changes in train speed, and determines the length of the train, as well as a methodology to predict the next grade crossing blockage; the time until a blockage occurs at the predicted location; and the elapsed time of blockage at current and predicted grade crossing locations” P[0048].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary, the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al and the low and high risk determination of Chung et al with the estimate the train arrival time at each crossing of Rempel et al in 
Regarding claim 8 Hilleary does not teach the claimed select the responsive activity from different hierarchically ranked remedial activities corresponding to the hierarchically ranked alert levels.  Chung et al teach, a lower risk for a first predetermined limit determines that warnings and alert be provided to the operator (P[0090] and Figure 4 steps 470 and 472), and a higher risk for a second predetermined limit determines that activation of the train controls (emergency braking) is required in addition to the warnings and alert be provided to the operator (P[0091] and Figure 4 steps 480 and 482) (claimed hierarchically ranked alert levels equate to the low and high risk determination).  The warning and alerting of the operation (P[0090]) equates to the claimed hierarchically ranked remedial activity, and the control of emergency braking equates to a higher level of activity.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary, the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al and the low and high risk determination of Chung et al with the estimate the train arrival time at each crossing of Rempel et al in order to provide a less complex and less costly alternative to the complex and costly centrally controlled train management systems (Chung et al P[0011]).
Regarding claims 15 and 22 Hilleary does not teach the claimed select the alert level from different hierarchically ranked alert levels.  Chung et al teach, a lower risk for a first predetermined limit determines that warnings and alert be provided to the 
Hilleary does not teach the claimed select the responsive activity from different hierarchically ranked remedial activities corresponding to the hierarchically ranked alert levels.  Chung et al teach, a lower risk for a first predetermined limit determines that warnings and alert be provided to the operator (P[0090] and Figure 4 steps 470 and 472), and a higher risk for a second predetermined limit determines that activation of the train controls (emergency braking) is required in addition to the warnings and alert be provided to the operator (P[0091] and Figure 4 steps 480 and 482) (claimed hierarchically ranked alert levels equate to the low and high risk determination).  The warning and alerting of the operation (P[0090]) equates to the claimed hierarchically ranked remedial activity, and the control of emergency braking equates to a higher level of activity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the blocked rail crossing detection and activation system of Hilleary and the camera for providing activity of other vehicles at or around the railroad crossing of Cox et al with the low and high risk determination of Chung et al in order to provide a less complex and less costly alternative to the complex and costly centrally controlled train management systems (Chung et al P[0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662